



AMENDMENT TO
CIENA CORPORATION 2017 OMNIBUS INCENTIVE PLAN


THIS AMENDMENT NO. 1 (this “Amendment”) to the Ciena Corporation 2017 Omnibus
Incentive Plan (the “Plan”), which increases the number of shares available for
issuance under the Plan by twelve million, two hundred thousand (12,200,000)
shares, was adopted by the Board of Directors of Ciena Corporation (the
“Company”) on December 11, 2019, and is effective as of April 2, 2020, the date
upon which the Amendment received approval of the stockholders of the Company.


The Plan is hereby amended by deleting Section 4.1 and replacing it in its
entirety as follows:


“4.1. Number of Shares Available for Awards.


Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant
to Section 15, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to the sum of (a) twenty-one million, one hundred
thousand (21,100,000) shares of Stock, plus (b) the number of shares of Stock
available for future awards under the 2008 Plan as of the Effective Date, plus
(c) the number of shares of Stock related to awards outstanding under the Prior
Plans as of the Effective Date that thereafter terminate by expiration or
forfeiture, cancellation, or otherwise without the issuance of such shares of
Stock (collectively, and in the aggregate, the “Authorized Share Amount”), all
of which may be granted as Incentive Stock Options. Stock issued or to be issued
under the Plan shall be authorized but unissued shares, or to the extent
permitted by Applicable Law, issued shares that have been reacquired by the
Company.”


* * *


To record adoption of the Amendment of the Plan by the Board as of December 11,
2019, and approval of the Amendment by the stockholders on April 2, 2020, the
Company has caused its authorized officer to execute this Amendment to the Plan.


 
Ciena Corporation
 
 
 
 
By:
/s/ David M. Rothenstein
 
Name: David M. Rothenstein
 
Title: Sr. VP, General Counsel and Secretary
 
Date: April 2, 2020







 





